DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the Pre-amendment filed by applicant on 6/16/2020. It is noted that in the Pre-amendment, applicant has submitted a set of four replacement sheets contained figures 1A-1B and 2A-2D. There is not any change being made to the specification and the claims. The pending claims are claims 1-20.
Election/Restrictions
In response to the restriction requirement of 3/28/2022, applicant has made an election of Invention I in the reply filed on 5/19/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As a result of applicant’s election, claims 1-8 and 15 are examined in the present office action and claims 9-14 and 16-20 have been withdrawn from further consideration as being directed to non-elected inventions. Applicant should note that the non-elected claims 9-14 and 16-20 will be rejoined if the linking claim 1 is later found as an allowable claim.
Drawings
The four replacement sheets contained figures 1A-1B and 2A-2D were received by the Office on 6/16/2020. As a result of the changes to the drawings, the application now contains  total of four sheets of figures 1A-1B and 2A-2D which includes four replacement sheets contained figures 1A-1B and 2A-2D as filed on 6/16/2020 and not any sheet as originally filed. The mentioned total of four sheets of figures 1A-1B and 2A-2D are approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: a) Paragraph [0011]: “Figures 1a and 1b” should be changed to --Figures 1A and 1B--, see figures 1A-1B as filed on 6/16/2020; b) Paragraph [0012]:  “Figures 2a and 2b” appeared on line 1 of the paragraph and “Figures 2c and 2d” appeared on line 3 of the paragraph should be changed to --Figures 2A and 2B-- and --Figures 2C and 2D--, respectively, see figures 2A-2D as filed on 6/16/2020; c) Paragraph [0014]: on line 1 of the paragraph, “Figures 1a and 1b” should be changed to --Figures 1A and 1B--; d) Paragraph [0015]: on line 2 of the paragraph, “in to” should be changed to --into--, and on line 6 of the paragraph, “distal (11a) and mid-range (11b)” should be changed to --distal (111A) and mid-range (111B)--, see Figure 1A as filed on 6/16/2020; e) Paragraph [0018]: on line 2 of the paragraph “Figure 1b” should be changed to --Figure 1B--. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “an integral focusing mechanism” and “sealing feature” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 3, 6-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the thread groove” (line 1) lacks a proper antecedent basis; 
b) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the lens cell … one seal gland” (lines 1-2). The mentioned feature makes the claim indefi8ntie because it is unclear how a lens cell comprises at least one circular spring as claimed. Applicant is respectfully invited to review the specification and fig. 1B, for example, in that the specification discloses that the lens cell assembly (100) comprises a lens cell (110) having at least one sealing feature (111), and circular springs (112) located on at least one sealing feature. As a result of the teachings provided in the disclosure then the lens cell assembly has at least one circular spring located in the seal feature of the lens cell. The disclosure does not disclose that the lens cell has at least one circular spring as claimed. Should “lens cell further” appeared on line 1 be changed to --lens cell assembly--?
c) Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “at least one … integral spacer” (lines 1-2) is unclear. What does applicant mean by the mentioned feature? Does applicant intend to mean --at least one of the lens cell and the at least one lens element-- instead of “at least one of the lens cell or the at least one lens element” (lines 1-2)?
d) The remaining claim is dependent upon the rejected base claim and thus inherits the deficiency thereof.
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 1-2, 4-5, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al (US Patent No. 8,526,129).
Hirata et al discloses a camera module for use in an electronic device. 
a) Regarding to the present claim 1, the camera module (100) as described in columns 6-9 and shown in figs. 1-2 comprises the following features:
a1) a lens cell (50) having a lens body tube (60) having an integral focusing mechanism formed on its outer circumference of the body tube (60), and at least one sealing feature extending around an outer circumference of the lens cell; 
a2) at least one lens element (10, 20, 30, 40) manufactured from a polymer, see column 9 on lines 28-29, and
a3) the body tube (60) of the lens cell (50) is manufactured from polycarbonate resin, see column 9 on lines 29-32, which material as understood is thermally matched to the polymer which is a material used to make the lens element (10, 20, 30, 40). Applicant should note that while the claim recites that the material of the lens cell is thermally matched to the polymer; however, there is not any specific limitation for the so-called “thermally match to the polymer” being provided in the claim.
b) Regarding to present claim 2, the integral focusing mechanism of the lens cell (50) is a thread groove. 
c) Regarding to present claim 4, the material of polycarbonate used to make the body tube (60) is a kind of polymer. 
d) Regarding to present claim 5, the sealing feature of the lens cell (50) comprises at least one seal gland, see the thread and the bottom portion of the body tube (60).
e) Regarding to present claim 8, the body tube (60) of the lens cell (50) comprises at least one chamfer located on an inner lens cell wall, see the portion protruded from the inner lens cell wall for supporting the lens elements (10, 20, 30, 40). 
f) Regarding to present claim 15, the lens cell (50) comprises at least one integral spacer, see the shield sheets (97, 98, 99). 
Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al in view of Bayat et al (US Patent No. 8,556,106).
It is noted that while Hirata et al discloses a camera module having a lens cell with integral focusing mechanism in the form of thread groove formed on its outer circumference; however, Hirata et al does not disclose that the thread groove is a three-start groove as claimed. However, the use of a body tube having thread groove on its outer circumference wherein the thread groove is a three-start thread groove is suggested to one skilled in the art as can be seen in the device provided by Bayat et al. In particular, Bayat et al discloses a removable cap having thread groove formed on its outer circumference and disclose that the thread groove can be a one-start thread groove, two-start thread groove or three-start thread groove and discloses that an advantage of use a multiple thread start facilitates rapid operation with minimal effort when installing or removing the removal cap, se column 4, lines 1-18. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the camera module provided by Hirata et al by using a lens cell having a thread grove formed on its outer circumference wherein the thread grove is a three-start thread groove as suggested by Bayat et al for the purpose of facilitating rapid operation of the lens cell with respect to its support.



Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
19.	The US Patent No. 6,590,720 is cited as of interest in that it discloses a lens unit having a lens cell with outer thread mechanism.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872